COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
 IN THE                                                              No. 08-17-00202-CV
                                                   §
 INTEREST OF                                                            Appeal from the
                                                   §
 M.A.T., A CHILD.                                                     388th District Court
                                                   §
                                                                   of El Paso County, Texas
                                                   §
                                                                     (TC# 2013DCM9503)
                                                   §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant, Guadalupe Silva, has failed to pay the

case filing fee, we dismiss the appeal for want of prosecution.

       Appellant did not pay the case filing fee of $205 when she filed her notice of appeal, and

the notice of appeal does not indicate that Appellant is presumed indigent.            TEX.R.APP.P.

25.1(d)(8)(requiring notice of appeal to state, if applicable, that the appellant is presumed indigent

and may proceed without paying costs under Rule 20.1). On September 12, 2017, the Clerk of the

Court notified Appellant that the filing fee of $205 had not been paid. The letter further advised

her that failure to pay the case filing fee within twenty days could result in dismissal of the appeal

for want of prosecution pursuant to TEX.R.APP.P. 42.3(b) and (c). On October 5, 2017, the Clerk

of the Court sent Appellant a second notice requesting payment of the case filing fee within twenty
days and advising that failure to comply would result in dismissal of the appeal for want of

prosecution. Appellant did not pay the case filing fee or otherwise respond to our notices.

Accordingly, we dismiss the appeal for want of prosecution. See TEX.R.APP.P. 42.3(b), (c).



                                            GINA M. PALAFOX, Justice
November 17, 2017

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-